Circuit Court for Baltimore County
Case No. 03- C-12-002231

Argued: January 8, 2013
                                            IN THE COURT OF APPEALS OF

                                                        MARYLAND

                                                 Misc. Docket AG No. 81

                                                   September Term, 2011

                                       ATTORNEY GRIEVANCE COMMISSION
                                               OF MARYLAND

                                                               v.

                                                 JEFFREY DAVID KAHL


                                                    Barbera, C.J.
                                                    Harrell
                                                    Battaglia
                                                    Greene
                                                    Adkins
                                                    McDonald
                                                   *Bell,

                                                                    JJ.


                                               Opinion by Bell, C.J. (Retired)


                                                   Filed: January 29, 2014

                                     *Bell, C.J., now retired, participated in the hearing
                                     and conference of this case while an active
                                     member of this Court; after being recalled pursuant
                                     to the Constitution, Article IV, Section 3A, he also
                                     participated in the decision and adoption of this
                                     opinion.
          The petitioner, the Attorney Grievance Commission of Maryland (the petitioner),

acting through Bar Counsel and pursuant to Maryland Rule 16-751 (a),1 filed, pursuant to

Maryland Rule 16-751, a Petition for Disciplinary or Remedial Action against Jeffrey David

Kahl, the respondent. In that petition, it alleged that the respondent violated Rules 1.15,

Safekeeping Property,2 8.1,Bar Admissions and Disciplinary Matters,3 and 8.4, Misconduct,4

1
    Maryland Rule 16-751 (a) provides:
        “(a) Commencement of disciplinary or remedial action.
        “(1) Upon approval of Commission. Upon approval or direction of the
        Commission, Bar Counsel shall file a Petition for Disciplinary or Remedial
        Action in the Court of Appeals.
        “2) Conviction of Crime; Reciprocal Action. If authorized by Rule 16-771
        (b) or 16-773 (b), Bar Counsel may file a Petition for Disciplinary or
        Remedial Action in the Court of Appeals without prior approval of the
        Commission. Bar Counsel promptly shall notify the Commission of the
        filing. The Commission on review may direct the withdrawal of a petition
        that was filed pursuant to this subsection.”
2
    Rule 1.15 of the Maryland Lawyers’ Rules of Professional Conduct provides:
          “(a) A lawyer shall hold property of clients or third persons that is in a lawyer's
          possession in connection with a representation separate from the lawyer's own
          property. Funds shall be kept in a separate account maintained pursuant to Title
          16, Chapter 600 of the Maryland Rules, and records shall be created and
          maintained in accordance with the Rules in that Chapter. Other property shall be
          identified specifically as such and appropriately safeguarded, and records of its
          receipt and distribution shall be created and maintained. Complete records of the
          account funds and of other property shall be kept by the lawyer and shall be
          preserved for a period of at least five years after the date the record was created.
          “(b) A lawyer may deposit the lawyer's own funds in a client trust account only as
          permitted by Rule 16-607 b.
          “(c) Unless the client gives informed consent, confirmed in writing, to a different
          arrangement, a lawyer shall deposit legal fees and expenses that have been paid in
          advance into a client trust account and may withdraw those funds for the lawyer's
          own benefit only as fees are earned or expenses incurred.
          “(d) Upon receiving funds or other property in which a client or third person has
          an interest, a lawyer shall promptly notify the client or third person. Except as
          stated in this Rule or otherwise permitted by law or by agreement with the client, a
          lawyer shall deliver promptly to the client or third person any funds or other
          property that the client or third person is entitled to receive and, upon request by
          the client or third person, shall render promptly a full accounting regarding such
of the Maryland Lawyers’ Rules of Professional Conduct (“MRPC”), as adopted by

Maryland Rule 16-812; Maryland Rules 16-606.1, Attorney trust account record-keeping;5


          property.
          “(e) When a lawyer in the course of representing a client is in possession of
          property in which two or more persons (one of whom may be the lawyer) claim
          interests, the property shall be kept separate by the lawyer until the dispute is
          resolved. The lawyer shall distribute promptly all portions of the property as to
          which the interests are not in dispute.”
3
    MRPC 8.1 provides:
        “An applicant for admission or reinstatement to the bar, or a lawyer in connection
        with a bar admission application or in connection with a disciplinary matter, shall
        not:
                “(a) knowingly make a false statement of material fact; or
                “(b) fail to disclose a fact necessary to correct a misapprehension known
                by the person to have arisen in the matter, or knowingly fail to respond to a
                lawful demand for information from an admissions or disciplinary
                authority, except that this Rule does not require disclosure of information
                otherwise protected by Rule 1.6.”
4
    MRPC 8.4 provides:
        “It is professional misconduct for a lawyer to:
                 “(a) violate or attempt to violate the Maryland Lawyers' Rules of
                 Professional Conduct, knowingly assist or induce another to do so, or do
                 so through the acts of another
                 “(b) commit a criminal act that reflects adversely on the lawyer's honesty,
                 trustworthiness or fitness as a lawyer in other respects;
                 “(c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation;
                 “(d) engage in conduct that is prejudicial to the administration of justice
                 ....“
5
    Maryland Rule 16-606.1 provides:
          “(a) Creation of Records. The following records shall be created and maintained
          for the receipt and disbursement of funds of clients or of third persons:
                  “(1) Attorney Trust Account Identification. An identification of all
                  attorney trust accounts maintained, including the name of the
                  financial institution, account number, account name, date the
                  account was opened, date the account was closed, and an
                  agreement with the financial institution establishing each account
                  and its interest-bearing nature.
                  “(2) Deposits and Disbursements. A record for each account that

                                                   2
and 16-609, Prohibited transactions,6 and Maryland Code (1989, 2010 Repl, Vol.) § 10-306

of the Business Occupations and Professions Article (“BP”).7              We ordered, pursuant to

Maryland Rule 16-752 (a), that the matter be transmitted “to the Circuit Court for Baltimore




                  chronologically shows all deposits and disbursements, as follows:
                         “(A) for each deposit, a record made at or near the
                         time of the deposit that shows (i) the date of the
                         deposit, (ii) the amount, (iii) the identity of the
                         client or third person for whom the funds were
                         deposited, and (iv) the purpose of the deposit;
                        “(B) for each disbursement, including a disbursement
                        made by electronic transfer, a record made at or near
                        the time of disbursement that shows (i) the date of
                        the disbursement, (ii) the amount, (iii) the payee, (iv)
                        the identity of the client or third person for whom the
                        disbursement was made (if not the payee), and (v)
                        the purpose of the disbursement;
                        (“C) for each disbursement made by electronic
                        transfer, a written memorandum authorizing the
                        transaction and identifying the attorney responsible
                        for the transaction.”
6
    Maryland Rule 16-609 provides:
          “a. Generally. An attorney or law firm may not borrow or pledge any funds
          required by the Rules in this Chapter to be deposited in an attorney trust account,
          obtain any remuneration from the financial institution for depositing any funds in
          the account, or use any funds for any unauthorized purpose.
          “b. No Cash Disbursements. An instrument drawn on an attorney trust account
          may not be drawn payable to cash or to bearer, and no cash withdrawal may be
          made from an automated teller machine or by any other method. All
          disbursements from an attorney trust account shall be made by check or electronic
          transfer.
          “c. Negative Balance Prohibited. No funds from an attorney trust account shall be
          disbursed if the disbursement would create a negative balance with regard to an
          individual client matter or all client matters in the aggregate.”
7
    Md. Code (1989, 2010 Repl. Vol.) § 10-306 of the Bus. Occ. & Prof. Article provides:
         “A lawyer may not use trust money for any purpose other than the purpose for
         which the trust money is entrusted to the lawyer.”

                                                   3
County, to be heard and determined by Judge Mickey J. Norman, of the Third Judicial

Circuit, in accordance with Maryland Rule 16-757.”

       Although personally served with the Petition for Disciplinary or Remedial Action,

Interrogatories and Request for Admissions of fact and Genuineness of Documents, the

respondent made no timely response, neither filing an answer to the petition nor otherwise

responding to any of the petitioner’s pleadings. Nevertheless, when the matter came on for

a hearing on the merits, he was permitted to participate: the respondent was allowed to, and

did, cross-examine witnesses and he was offered the opportunity to submit proposed findings

of fact and conclusions of law. He chose not to testify in his defense and he failed to propose

findings of fact and conclusions of law for the court’s consideration, however. Following

the hearing, the hearing judge made findings of fact, as follows.

       The respondent, who was admitted to the Maryland Bar on January 3, 2002 and, at all

times relevant to this case, maintained an office for the practice of law in Baltimore County,

in February 2004, joined with Richard K. Scott, who described the respondent as his best

friend, to establish a law partnership, Scott & Kahl, L.L.C. Under their agreement, they were

the only attorneys in the firm, “100% of the legal fees generated by them would be shared

50/50 ...everything was 50/50, bills and profits.” The parties received “draws” or salary twice

a month, on the 15th and the 30th , to be taken from the firm’s operating account, one of its two

bank accounts, the other being an IOLTA, or trust, account.             As explained, without

contradiction, by Scott, who was familiar with the procedure for depositing and withdrawing



                                               4
funds from these accounts and whom the hearing judge determined “diligently maintained

both bank accounts,”

       “... fees owed to the Firm for professional services were not paid directly from
       the trust account. Rather, monies in the trust account that the parties earned
       were then transferred into the operating account. Any fee disbursements owed
       to the partners were distributed from the operating account. ... [A] Firm’s
       computer kept the account records on spreadsheets, accessible by either
       partner. ... In addition to the bi-weekly salary of $ 1,500, if either partner
       needed additional funds, ‘the other would take the exact same amount.”’

       In December, 2009, Scott discovered several wire transactions, made in November

and December, transferring funds from the firm’s trust account to the respondent’s personal

account. Not having been advised of those transactions and being unable to find evidence

that the respondent was owed fees other than his draw, Scott confronted the respondent, who

“‘told Scott that he had purchased stock options and needed the money right away to pay

margin calls.”’ Accepting the respondent’s expression of remorse, Scott did not further

pursue the matter, giving the respondent a second chance. He did institute additional

safeguards against misappropriation: he placed the firm’s checkbook in the office safe, took

the respondent’s key to the safe, and reviewed the bank accounts more frequently.

       Nevertheless, on May 19 and 28, 2010, the respondent transferred $1300 and $2000,

respectively, from the firm’s trust account to his personal checking account. As before, Scott

was not informed of either transfer, before, or after, it was made. A deposit was also made,

by the respondent, ‘[u]sing a handwritten checking/saving deposit slip,” into the firm’s trust

account. The source of that $1300 deposit is not known and the respondent did not advise



                                              5
Scott of the deposit, either before or after it was made. After confronting the respondent,

who neither denied taking the monies nor offered any explanation, Scott terminated the

partnership and, thereafter, filed a complaint with the petitioner.

       During the investigation of the Scott complaint, the respondent admitted making both

withdrawals from the firm’s trust account. With respect to the $1300 withdrawal, he claimed

it was a mistake, that he intended to withdraw it from the operating account, and that when

he realized the mistake, he redeposited the funds into the trust account. The $2000, he

explained, were donations to help defray the funeral expenses of his late brother in law,

which were deposited in the trust account on the advice of ‘“a husband and wife team

[attorneys],”’ that was handling his brother in law’s estate. According to the respondent, he

gave the $2000 to Scott, in a white envelope, for deposit in the trust account. Scott denied

ever receiving such an envelope from the respondent.

       The petitioner requested the respondent’s financial records, that is, his personal

account at Bank of America. Although he was reminded to provide the requested records,

he never did so. The records were subpoenaed, prompting the respondent to advise the

petitioner, contrary to an earlier representation, that the records had already been sent, that

“he had just requested copies of the records from the bank.”

       The respondent, on occasion, accepted representation and fees, but did not report

either in accordance with firm policy, thus mishandling funds entrusted to the firm or fees

owed to the firm. One such example was that involving Keith Hoyle, whom the respondent



                                              6
agreed to represent in a speeding case. Although the respondent was paid $200 for the

representation, “there was no record of the Respondent receiving or recording the fee in the

Firm’s books.”

        Another example involved fees owed the firm by the Public Defender for

representation in conflict cases:

        “Scott discovered that, on October 20, 2009, a deposit of $ 1, 292.00 was made
        to the Firm’s trust account. That same day, $ 1, 292.00 was transferred from
        the trust account to the Respondent’s personal account at Bank of America.
        The Firm did not have a record of the receipt or disbursement of these funds.
        Scott researched the matter and determined that a check in the amount of $ 1,
        292.00 was received from the State of Maryland, payable to the Firm. Scott’s
        investigation of those funds revealed that the check was for services provided
        to the Office of the Public Defender by the Firm. Based on his years of
        practice with the Respondent, Scott is familiar with Respondent’s handwriting.
        He observed that the Respondent endorsed the deposited check, and the
        Respondent wrote the deposit slip for the transaction. ... The check for $ 1,
        292.00 was fee income, and should not have been deposited into the trust
        account. Even if the Respondent had mistakenly deposited those funds into the
        trust account, he failed to follow established Firm procedure and policy to
        transfer those funds to the operating account before dispersing those funds as
        fee income.”

       Two other examples are the $1000 paid to the respondent by a Mr. German, for which

there was no “paper transaction,” indicating a deposit and the $600 Mr. Pedro Corona paid

to the respondent for representation. When the claims of the other people, who contacted

Scott, informing him that they paid the respondent for legal services, is taken into account,

Scott’s “uncontradicted testimony is that the Respondent may have misappropriated between

$40, 000 - $50, 000 in fees owed to the Firm.”

       Finally, the respondent, without Scott’s knowledge or consent, intercepted a

                                              7
credit/debit card issued on the firm’s operating account, and used it to withdraw $200 from

an ATM in Maryland, on July 19, 2009. Citing an unspecified emergency in New Jersey, the

respondent admitted to the withdrawal. His explanation for the withdrawal in Maryland - that

it was to repay a loan from his aunts and uncles - was determined by the court to lack

credibility.

       From the foregoing, Judge Norman drew conclusions of law, as follows:

              “This Court finds by clear and convincing evidence that during the
       period 2009 through 2010, the Respondent converted, for his personal use, fees
       owed to the Firm. On occasion, during the period 2009 through May 2010, the
       Respondent transferred funds from the Firm’s attorney trust account to his
       personal bank account. During the period 2009 through June 2010, the
       Respondent used trust funds maintained in the Firm’s attorney trust account for
       unauthorized purposes. ... The Respondent did not inform Scott of the subject-
       matter transfers.

              “The Respondent failed to maintain and complete records of the
       transfers he made from the Firm’s attorney trust account to his personal bank
       account. ...

             “During the period 2009 through June 3, 2010, Respondent engaged in
       conduct involving dishonesty, deceit, and/or misrepresentation in his dealings
       with Scott. ...

                                        *    *       *   *

               “This Court finds by clear and convincing evidence that the Respondent
       knowingly made a false statement of material fact to Bar Counsel, when he
       testified on December 6, 2010, that he gave $2, 000 in cash to Scott to be
       deposited to the Firm’s trust account. The Respondent represented that he
       discussed the funds, i.e. the purported donations to defray the cost of his
       brother-in-law’s funeral, with two lawyers who advised him to put the funds in
       the Firm’s trust account. ... Scott testified that the Firm’s records did not show
       the transaction. This Court finds Scott’s testimony, that he neither had
       knowledge of these funds, nor had he received $2, 000 in cash from the

                                                 8
Respondent, to be credible.

       “The Respondent’s representation that two attorneys instructed him to
deposit the $2, 000 in the trust account was not corroborated. Both lawyers
denied speaking with the Respondent about such funds, and indicated that they
would not have advised hm to put the funds in the Firm’s operating account.

       “The source of the $2, 000 was certainly material to Bar Counsel’s
investigation of the transfers of the trust funds to the Respondent’s personal
account. Clear and convincing evidence exists that the Respondent’s statement
concerning the $2, 000 was a material misrepresentation and that he thereby
violated MRPC 8.1 (a).

         “The Respondent’s explanation for the $1,300 transfer on May 19, 2010,
was also shown to be a material misrepresentation. In his December 6, 2010
statement, the Respondent said that on May 19, 2010, he wanted to take a
$1,300 advance on his regular draw from the operating account, but mistakenly
wrote the trust account number on the withdrawal slip. According to the
Respondent, the funds were needed to pay taxes owed on his mother’s property,
and that he gave the funds to his brother to pay the taxes. The Respondent
testified that the mistake was discovered when Scott questioned him about the
transaction, and that he returned the funds to the trust account that same day,
May 25, 2010. ... However, the Respondent could not have learned from Scott
about, and corrected, the error on May 25th , because Scott did [not] know of the
$1,300 transaction until after the May 28th transfer of the $2,000. After May
28th , he confronted the Respondent about the $1,300 transfer.

       “The bank records for the Respondent’s personal account demonstrated
that the $1,300 transferred to the personal account on May 19, 2010, was
disbursed for what appears to be the Respondent’s living expenses, (i.e. car
payments and debit card purchases from grocery stores). None of the
disbursements between May 19th and May 25th were in the amount of $1,300,
and none were to the Respondent’s mother or brother. ... Additionally, Ramsey
[the petitioner’s investigator] interviewed the Respondent’s brother, who did
not corroborate the Respondent’s representations that the funds were used to
pay their mother’s property taxes. This Court find by clear and convincing
evidence that the Respondent made material misrepresentations to Bar Counsel
concerning the $1,300 transaction, in violation of MRPC 8.1 (a).

       “This Court finds the Respondent also violated [MRPC] 8.1 (b) when he

                                       9
knowingly failed to respond to Bar Counsel’s demands for bank records for his
personal account. It was not disputed that on or about December 6. 2010,
Assistant Bar Counsel requested the Respondent to provide financial records.
On or about February 25, 2011, Ramsey reminded the Respondent that
Assistant Bar Counsel requested his financial records. On or about March 31,
2011, the Respondent was again reminded that Assistant Bar Counsel requested
that he provide financial records. The Respondent failed to provide the
financial records requested by Bar Counsel. The Respondent’s failure to
produce the requested records constituted a violation of MRPC 8.1 (b). This
Rule is interpreted to require an attorney to respond to letters or telephone calls
from a disciplinary authority without the use of a subpoena. Attorney
Grievance Commission v. Fezell, 361 Md. 234, 248-249, 760 A. 2d 1108,
1115-1116 (2000).

                                 *    *        *   *

       “This Court finds by clear and convincing evidence that the Respondent
violated BOP § 10-306 when he intentionally used trust funds for unauthorized
purposes. Scott testified that the Firm’s trust account was used to hold prepaid
fees, and when fees were earned they were deposited to the Firm’s operating
account. The Respondent and Scott then received draws from the operating
account on the 15th and 30th of the month. Scott testified that funds were not
disbursed from the trust account directly to either him and/or Respondent.

        “This Court finds by clear and convincing evidence that on two
occasions in November 2009, on one occasion in December 2009, and twice
in May 2010, the Respondent transferred funds from the trust account directly
to his personal account. ... Scott testified that the Respondent was not owed
funds from the trust account at the time of the transfers. The Respondent
admitted that the funds disbursed to his personal account in November and
December 2009 were not owed to the Firm. ... The fact that the Respondent
paid back the $1,300 disbursement made on May 19, 2010, and Scott replaced
the other funds in the trust account when he became aware of the transaction,
provides further evidence that neither Respondent, nor the Firm, were entitled
or authorized to [] take funds in the trust account at the time of the
disbursements.

      “In addition, the Respondent offered no evidence that the disbursements
were authorized by the clients or earned by the Firm. ... The Respondent’s
explanation to Scott for the November and December transactions was that he

                                          10
needed the funds to pay debts owed for the purchase of stock options. The
uncontroverted testimony is that the Respondent apologized to Scott for
transferring the money. The Respondent clearly understood his actions
constituted wrongful conduct. The Respondent offered Scott no explanation for
the May 2010 disbursements.

       “This Court does not find the Respondent’s explanations to Bar Counsel
for the 2010 transfers credible. The Respondent represented that the $1,300
transfer was mistakenly disbursed from the trust account instead of the Firm’s
operating account. ... Scott’s testimony, the bank records, or the Respondent’s
brother’s interview does not support the Respondent’s explanation. The
Respondent’s explanation for the $2,000 transfer was that he believed those
funds represented $2,000 cash collected for his late brother-in-law’s funeral,
which he gave to Scott to deposit to the trust account. ... The Respondent’s
representation that he discussed the $2,000 with two other lawyers was not
confirmed. Scott denied any knowledge of the $2,000 in cash, and the
Respondent offered no evidence to the contrary. This Court finds as a fact that
Respondent lied when he told Ramsey that he gave $2,000 to Scott in a white
envelope.

                                 *   *        *   *

       “This Court finds by clear and convincing evidence that the Respondent
committed a criminal act that reflects adversely on his honesty, trustworthiness
and fitness as a lawyer in other respects. A violation of MRPC 8.4 (b) does not
require that the lawyer be prosecuted for, or convicted of, the criminal offense.
Attorney Grievance Commission v. Gallagher, 371 Md. 673, 810 A. 2d 996
(2002). As indicated above, the Respondent willfully misappropriated trust
funds for his own use, in violation of BOP § 10-306. The intentional
unauthorized use of trust funds is a criminal misdemeanor pursuant to BOP §
10-606 (b). ...

       “In addition, the Respondent misappropriated the Firm’s funds. The
October 20, 2009 transaction involving the $1,292.50 check made payable to
‘Scott & Kahl, L.L.C.’, and the other incidents described by Scott, provide clear
and convincing evidence that the Respondent intentionally misappropriated fees
intended for the Firm. ... The Respondent also used the Firm’s credit/debit card
for an unauthorized purpose. ... These transactions provide further clear and
convincing evidence that the Respondent engaged in criminal conduct
involving theft; and that this conduct is adversely reflected on his honesty,

                                         11
trustworthiness, or fitness as a lawyer in other respects. ...

        “The Respondent’s use of trust funds for unauthorized purposes; his
theft of client and Firm funds; and his failure to disclose these transactions to
his partner are dishonest and deceitful. This Court finds by clear and
convincing evidence that the Respondent engaged in conduct involving
dishonesty, fraud, deceit, or misrepresentation by intentionally making
misrepresentations to Bar Counsel in order to hide his misappropriations of
funds in violation of MRPC 8.4 ( c).

        “This Court finds by clear and convincing evidence that the Respondent
engaged in conduct prejudicial to the administration of justice in violation of
[MRPC] 8.4 (d). Conduct that reflects negatively on the legal profession and
sets a bad example for the public at large is prejudicial to the administration of
justice. Attorney Grievance Commission v. Goff, 399 Md. 1, 22, 922 A. 2d 554,
566 (2007). Criminal conduct involving misappropriation of trust funds, and
conduct involving dishonesty and deceit reflects negatively on the legal
profession. The Respondent has, therefore, violated MRPC 8.4 (d).

      “The foregoing findings of violations of the MRPC provide clear and
convincing evidence that the Respondent violated MRPC 8.4 (a).

                                 *    *        *   *

        “Subject to the informed consent of the client, prepaid fees must be
deposited to, and held in a trust account until earned. MRPC 1.15 ( c). This
Court finds by clear and convincing evidence that the Respondent failed to hold
client-funds deposited in his Firm’s attorney trust account, separate from his
own property. When the Respondent made the transfers in November and
December 2009, and again in May 2010, he violated MRPC 1.15 (a).

       “The Respondent also violated MRPC 1.15 (a) when he deposited the
check from the Office of the Public Defender to the Firm’s trust account,
thereby commingling the Firm’s earned fees with trust funds. ...

                                 *    *        *   *

        “The Respondent’s admissions and Scott’s testimony that the Firm’s
records did not include the disbursements made by the Respondent from the
trust account on November 2, 20, 2009; December 7, 2009; and May 19, 25,

                                          12
       and 28, 2010, provide clear and convincing evidence that the Respondent did
       not properly record the transaction or see that the transactions were recorded by
       Scott. Therefore this Court finds by clear and convincing evidence that the
       Respondent violated MRPC 16-606.1.

                                        *   *        *   *

              “The same evidence, which supported the finding that Respondent
       violated BOP § 10-306, provides clear and convincing evidence that the
       Respondent used trust funds for unauthorized purpose in violation of Md. Rule
       16-609.”

       Neither the petitioner nor the respondent filed exceptions to Judge Norman’s Findings

of Fact and Conclusions of Law. Accordingly, we shall “treat the findings of fact as

established for the purpose of determining appropriate sanctions, if any.” Maryland Rule 16-

759 (b) (2) (A). On the other hand, as Rule 16-759 (b) (1) mandates that we do, we “shall

review de novo the Circuit Court judge's conclusions of law.” That non-deferential review

convinces us that the conclusions of law drawn by Judge Norman are supported by the facts

found and, so, we shall accept, and adopt, them as established by clear and convincing

evidence.

       This leaves for determination only the appropriate sanction. On January 18, 2013, the

date set for oral argument, we issued a Per Curiam Order immediately disbarring the

respondent “for reasons to be stated in an opinion later to be filed.” We now state those

reasons.

       In its Petitioner’s Recommendation for Sanctions, the petitioner offered the following

rationale for its recommendation that the respondent be disbarred:



                                                13
       “Respondent’s conduct constituted a betrayal of the trust placed in him by his
       law partner and clients. Respondent engaged in further dishonest and deceitful
       conduct in his representations to Bar Counsel in order to cover up his
       misconduct. Judge Norman found no mitigating factors. Absent compelling
       extenuating circumstances, intentional misappropriation of another’s funds is
       deceitful and dishonest conduct which justifies disbarment. See e.g. Attorney
       Grievance Commission v. Carithers, 421 Md. 28, 58-59, 25 A. 3d 181, 199
       (2011), citing Attorney Grievance Commission v. Vlahos, 369 Md. 183, 186,
       798 A. 2d 555, 556 (2002) (holding that disbarment was proper, where the
       attorney misappropriated payments from clients of his firm for his own use and
       took steps to conceal his conduct from his firm) and Attorney Grievance
       Commission v. Spery, 371 Md. 560, 572, 810 A. 2d 487, 494 (2002) (holding
       that disbarment was the appropriate sanction where an attorney misappropriated
       funds from his real estate partners).”

Although not making a sanction recommendation, Judge Norman cited the holdings of

Carithers and Vlahos in support of his conclusion that the respondent’s conduct “adversely

reflected on [the respondent’s] honesty, trustworthiness, or fitness as a lawyer in other

respects.” We agree with this rationale, and emphasize that it is one that is well settled in

attorney discipline cases. See Attorney Grievance Comm'n v. Bakas, 323 Md. 395, 404, 593

A.2d 1087, 1092 (1991); Matter of Murray, 316 Md. 303, 308, 558 A.2d 710, 712 (1989);

Attorney Grievance Comm'n v. Sparrow, 314 Md. 421, 426-27, 550 A.2d 1150, 1152 (1988);

Attorney Grievance Comm'n v. Ezrin, 312 Md. 603, 608-09, 541 A.2d 966, 969 (1988);

Attorney Grievance Comm'n v. Nothstein, 300 Md. 667, 687, 480 A.2d 807, 817 (1984);

Attorney Grievance Comm'n v. Molovinsky, 300 Md. 291, 296, 477 A.2d 1181, 1184 (1984);

Attorney Grievance Comm'n v. Pattison, 292 Md. 599, 609, 441 A.2d 328, 333 (1982);

Attorney Grievance Comm'n v. Burka, 292 Md. 221, 225, 438 A.2d 514, 517 (1981);Bar

Ass'n v. Marshall, 269 Md. 510, 520, 307 A.2d 677, 682 (1973). Indeed, what we said in

                                             14
Marshall has particular relevance to this case and all cases involving attorney

misappropriation:

      “‘[I]t is essential that all members of the legal fraternity be strongly and
      constantly impressed with the truism that in handling moneys and properties
      belonging to their clients or others that they accept them in trust and are strictly
      accountable for their conduct in administering that trust, so they dare not
      appropriate those funds and properties for their personal use. The
      misappropriation by an attorney of funds of others entrusted to his care, be the
      amount small or large, is of great concern and represents the gravest form of
      professional misconduct[,]”’

269 Md. 519, 307 A.2d at 682. Accordingly, we adopted the petitioner’s recommendation

and disbarred the respondent.




                                              15